Two judgments of the Supreme Court, Queens County, one rendered as to defendant Dunne on January 14, 1966, and one as to defendant McGloin on December 15, 1965, reversed, on the law and the facts, and new trial granted. In our opinion the proof of damages in excess of $250 is a necessary element for a conviction of the crime of injury to property as a felony. The proof offered was speculative and did not establish the value of the destroyed property beyond a reasonable doubt. A new trial is therefore required. Brennan, Acting P. J., Hill, Rabin, Hopkins and Benjamin, JJ., concur.